DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
2.	The examiner is satisfied that the prior art has been fully developed and claims 1-10, 12-13, 15-20 and 22-24 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-10, 12-13, 15-20 and 22-24 filed on 01/27/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features a first control device that controls the first inverter based on a rotor position of the three-phase synchronous motor; and a second control device that controls the second inverter based on the rotor position of the three-phase synchronous motor, wherein the first control device estimates the rotor position based on a neutral point potential of the first three-phase winding and a neutral point potential of the second three-phase winding, and the first control device detects the neutral point potential of the first three phase winding when no voltage is applied to the second three-phase winding based on the neutral point potential of the second three-phase winding and estimates the rotor position based on the detected neutral point potential of the first three-phase winding.
The closet references to the present invention are believed to be as follows: fujii et al. (US 20170117834 A1). Fujii discloses a multilayer winding-type rotating electric machine including a stator and a rotor. The stator includes an armature winding. The rotor includes at least one of a field winding and a permanent magnet for generating a magnetic field that have characteristics of magnetic flux of a non-sinusoidal waveform in relation to a rotation angle of the rotor. The armature winding has winding groups. Each of the winding groups has coils that are connected to an actual neutral point provided for each winding group, and has a first winding group and a second winding group that have a phase difference. A control apparatus detects a rotation angle based on a voltage at the actual neutral point of the first winding group and a voltage at the actual neutral point of the second winding group, and controls the rotating electric machine based on the rotation angle.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846